Robert Salmon plaint. agt David Edwards Mr of the Ship Supply Defendt in an action of the case for non payment of wages due for Seven monthes & twenty two dayes at three pounds Five Shillings in mony per month for his Service done in the sd Ship from Barbados to Jamaica the bay of Campechia & from thence to this place & other due damages according to Attachmt Dat. July. 16th 1675. . . . The Jury . . . founde for the plaint. Fourteen pound ten Shillings & ten pence mony & costs of Court £01:01:04. Robert Salmon *613personally appeared in the office Aug° 3d 1675. & acknowledged that hee had received full Satisfaction of mr David Edwards for the aboue written judgement.